Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I (claims 1-11) in the reply filed on 11/15/2022 is acknowledged. Claims 12-16 are withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takase et al. (CN105034228, English translation provided).
Regarding claim 2, Takase discloses that, as illustrated in Figs. 1-6, a resin-sealing apparatus (Fig. 1, item 3) that carries a sheet-shaped resin (Fig. 3(1), item 5 (page 8, line 5 from bottom)) and a workpiece (Fig. 1, item 7 (page 8, line 3 from bottom); Fig. 2(2), item 26 (page 9, line 15)) having an electronic component (Fig. 1, item 9 (page 8., line 1 from bottom)) on a plate-shaped member (Fig. 1, item 8 (page 8, line 2 from bottom)) into a sealing mold (Fig. 1, item 3 (including item 1 and item 2 (page 2, line 3; page 8, lines 8-9 from bottom))), and performs compression molding (page 2, line 3 (clamping the first mold and the second mold); page 3, line 26 (compression molding)), the resin-sealing apparatus comprising:
a resin supply part (page 5, line 4-5 from bottom (flaky resin 5 is placed on the release film 6); using the rotating roller 35 with rotary shaft 34, flaky resin 5 is pressed into release film 6 (page 5, line 2 from bottom)) that supplies the sheet-shaped resin by cutting out (page 2, line 2 from bottom (page 9, line 10 (item 19 as a rotating knife))) an appropriate amount of sheet-shaped resin (Fig. 2(2), item 26 (page 9, line 15)) into a predetermined shape corresponding to a shape of the workpiece (as shown in Fig. 2(2)) by a predetermined length for one-time compression molding from a long resin sheet (Fig. 3(1), item 5 (page 8, line 5 from bottom); Fig. 2(1), item 16 (page 9, line 7)) formed to have a predetermined thickness depending on an amount of resin required for each workpiece (as shown in Fig. 2(2)); and 
  a transport part (Figs. 3(1-2), item 32 (page 9, line 19)) that transports the appropriate amount of sheet-shaped resin supplied by the resin supply part to the sealing mold (as shown in Fig. 3(2)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takase et al. (CN105034228, English translation provided).
Regarding claim 1, Takase discloses that, as illustrated in Figs. 1-6, a resin-sealing apparatus (Fig. 1, item 3) that carries a sheet-shaped resin (Fig. 3(1), item 5 (page 8, line 5 from bottom)) and a workpiece (Fig. 1, item 7 (page 8, line 3 from bottom); Fig. 2(2), item 26 (page 9, line 15)) having an electronic component (Fig. 1, item 9 (page 8., line 1 from bottom)) on a plate-shaped member (Fig. 1, item 8 (page 8, line 2 from bottom)) into a sealing mold (Fig. 1, item 3 (including item 1 and item 2 (page 2, line 3; page 8, lines 8-9 from bottom))), and performs compression molding (page 2, line 3 (clamping the first mold and the second mold); page 3, line 26 (compression molding)), the resin-sealing apparatus comprising:
a resin supply part (page 5, line 4-5 from bottom (flaky resin 5 is placed on the release film 6); using the rotating roller 35 with rotary shaft 34, flaky resin 5 is pressed into release film 6 (page 5, line 2 from bottom)) that supplies the sheet-shaped resin by cutting out (page 2, line 2 from bottom (page 9, line 10 (item 19 as a rotating knife))) an appropriate amount of sheet-shaped resin (Fig. 2(2), item 26 (page 9, line 15)) into a predetermined shape corresponding to a shape of the workpiece (as shown in Fig. 2(2)) without redundancy or deficiency (intended use; Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530) for one-time compression molding from a long resin sheet (Fig. 3(1), item 5 (page 8, line 5 from bottom); Fig. 2(1), item 16 (page 9, line 7)) formed to have a predetermined thickness depending on an amount of resin required for each workpiece (as shown in Fig. 2(2)); and 
  a transport part (Figs. 3(1-2), item 32 (page 9, line 19)) that transports the appropriate amount of sheet-shaped resin supplied by the resin supply part to the sealing mold (as shown in Fig. 3(2)).
Regarding claim 4, Takase discloses that, as illustrated in Figs. 1-6, the resin supply part (page 5, line 4-5 from bottom (flaky resin 5 is placed on the release film 6); using the rotating roller 35 with rotary shaft 34, flaky resin 5 is pressed into release film 6 (page 5, line 2 from bottom)) that supplies the sheet-shaped resin by cutting out (page 2, line 2 from bottom (page 9, line 10 (item 19 as a rotating knife))) the appropriate amount of sheet-shaped resin (Fig. 2(2), item 26 (page 9, line 15)) into a predetermined shape depending on a mounting ratio of the electronic component mounted on the plate-shaped member (page 2, lines 1-2 from bottom and page 3 lines 1-2).
Regarding claim 5, Takase discloses that, as illustrated in Figs. 2 ((1) and (2)), the amount of resin is deficient according to the mounting ratio of the electronic component (for example, item 16 in Fig. 2(1) (page 9, line 7)), based on an amount of resin required for a case where the electronic component is mounted to cover 100% of the plate-shaped member (as shown in Fig. 2 (1)), an appropriate amount of sheet-shaped resin (Fig. 2(2), item 26 (page 9, line 15)) obtained by adding the deficient amount of resin is cut out.
Regarding claims 6-7, Takase discloses that, as illustrated in Figs. 1 (1), (4), 2 ((1) and (2)), the resin supply part cuts out the appropriate amount of sheet-shaped resin depending on a total volume of the electronic component (for example, multiple chips 9 (including conducting wires 10 (page 9, line 1)) are mounted on the plate-shaped member 8 as shown in Fig. 1(1) or Fig. 2(1)) mounted on the plate-shaped member. Based in the configurations disclosed in Fig. 1(1) or Fig. 2(1) by Takase, it is understandable that, a required resin volume is calculated by subtracting the total volume of the electronic component mounted on the plate-shaped member from a volume of an empty cavity (Fig. 1(4), item 4 (page 8, line 6 from bottom)) of the sealing mold such that the appropriate amount of sheet-shaped resin is cut out (related to claim 7).     
Regarding claim 8, Takase discloses that, as illustrated in Figs. 1 ((1), (4)), 2 ((1) and (2)), 3(1), a resin volume corresponding to an amount of resin required for each workpiece (for example, each individual including items 9, 10 and 25 as shown in Fig. 2(2)) having the electronic component mounted on a rectangular-plate-shaped member (Fig. 2(2), item 25 (page 9, line 14 (independent substrate)); the step of supply is until die cavity 4. As shown in Fig. 3(1), firstly, rectangular-shaped release film 6 (or 28) is placed on workbench 31 (page 5, lines 8-9 from bottom)) is calculated, and the resin supply part cuts out a sheet-shaped resin (Fig. 2(2), item 26 (page 9, line 15)) having a predetermined length from the long resin sheet (Fig. 2(1), item 16 or 50) formed to have the predetermined width and the predetermined thickness (as shown in Fig. 2(2)). 
 Regarding claim 9, Takase discloses that, as illustrated in Figs. 1 ((1), (4)), 2 ((1) and (2)), 3(1), the sealing mold has a lower-mold cavity movable mold (Fig. 1 (4), item 1)) for compression molding, and the appropriate amount of sheet-shaped resin (Fig. 1(1), item 5) supplied from the resin supply part is supplied into a lower cavity (Fig. 1(4), item 4) via a sheet film (page 5, line 4-5 from bottom (flaky resin 5 is placed on the release film 6)).
Regarding claim 10, Takase discloses that, as illustrated in Figs. 1 ((1), (4)), 2 ((1) and (2)), 3(1), the sealing mold has an upper-mold cavity movable mold (Fig. 1(1), item 2) for compression molding, and the appropriate amount of sheet-shaped resin (Fig. 1(1), item 5) supplied from the resin supply part is placed on the workpiece (Fig. 1, item 7 (including items 9, 10 and 8)) to be supplied into a lower mold (Fig. 1(1), item 1)) facing an upper-mold cavity (i.e., the empty spaces between the chips 9 as shown in Fig. 1(1)).
Regarding claim 11, Takase discloses that, as illustrated in Fig. 1 ((1), the sheet-shaped resin comprises a porous resin with a predetermined density (Fig. 1, item 5 (page 8, line 5 from bottom (it is understandable that flaky resin 5 comprises a porous resin with a predetermined density))). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takase et al. (CN105034228, English translation provided), further in view of Muramatsu et al. (CN110099777, English translation provided).
Regarding claim 3, Takase discloses that, as illustrated in Figs. 1-6, a resin-sealing apparatus (Fig. 1, item 3) that carries a sheet-shaped resin (Fig. 3(1), item 5 (page 8, line 5 from bottom)) and a workpiece (Fig. 1, item 7 (page 8, line 3 from bottom); Fig. 2(2), item 26 (page 9, line 15)) having an electronic component (Fig. 1, item 9 (page 8., line 1 from bottom)) on a plate-shaped member (Fig. 1, item 8 (page 8, line 2 from bottom)) into a sealing mold (Fig. 1, item 3 (including item 1 and item 2 (page 2, line 3; page 8, lines 8-9 from bottom))), and performs compression molding (page 2, line 3 (clamping the first mold and the second mold); page 3, line 26 (compression molding)), the resin-sealing apparatus comprising:
a resin supply part (page 5, line 4-5 from bottom (flaky resin 5 is placed on the release film 6); using the rotating roller 35 with rotary shaft 34, flaky resin 5 is pressed into release film 6 (page 5, line 2 from bottom)) that supplies the sheet-shaped resin by cutting out (page 2, line 2 from bottom (page 9, line 10 (item 19 as a rotating knife))) an appropriate amount of sheet-shaped resin (Fig. 2(2), item 26 (page 9, line 15)) into a predetermined shape corresponding to a shape of the workpiece (as shown in Fig. 2(2)) for one-time compression molding from a long resin sheet (Fig. 3(1), item 5 (page 8, line 5 from bottom); Fig. 2(1), item 16 (page 9, line 7)) formed to have a predetermined thickness depending on an amount of resin required for each workpiece (as shown in Fig. 2(2)); and 
  a transport part (Figs. 3(1-2), item 32 (page 9, line 19)) that transports the appropriate amount of sheet-shaped resin supplied by the resin supply part to the sealing mold (as shown in Fig. 3(2)).
	However, Takase does not explicitly disclose that the workpiece having the electronic component mounted on a circular-plate-shaped member into the sealing mold. In the same field of endeavor, resin sealing, Muramatsu discloses that, as illustrated in Fig. 13, for workpiece, as an example, it is illustrated with strip rectangular shape, but this may not be defined in, is also possible to circular crystalline substance circle carrier (page 6, lines 14-15 from bottom).  
The claimed a circular-plate-shaped member is that the substitution of one known element for another is prima facie obvious IF it yields predictable results to one of ordinary skill in the art. In this case, something to do with the sheet-shaped resin by cutting out an appropriate amount of sheet-shaped resin by a predetermined radius for one-time compression molding comes from Muramatsu itself.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takase to incorporate the teachings of Muramatsu to provide the sheet-shaped resin by cutting out an appropriate amount of sheet-shaped resin by a predetermined radius for one-time compression molding. Doing so would be possible to accurately supply resin to the compression mold, as recognized by Muramatsu (ABSTRACT).      
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741